Citation Nr: 1426757	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  06-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for rheumatoid arthritis (RA).

4.  Entitlement to service connection for temporomandibularjoint (TMJ)
dysfunction, to include as due to RA.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD),
to include as due to medications used to treat RA.

6.  Entitlement to service connection for a disability manifested by memory loss, to
include as due to RA.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from November 1987 to April 1988 and active service from September 1990 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference Board hearing was held at the RO in September 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2011 and August 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for appropriate examination to determine the nature and etiology of her hearing loss.  This examination occurred in October 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for rheumatoid arthritis (RA), as well as disorders secondary to RA, including a memory loss disorder, GERD, and TMJ, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied the Veteran's claim for service connection of right ear hearing loss; this decision was not appealed and became final.  

2.  The evidence received since the January 2002 rating decision concerning the Veteran's alleged right ear hearing loss does not relate to an unestablished fact necessary to substantiate the claim, namely a current disability for VA purposes, and is cumulative or redundant of information previously considered.

3.  Although the Veteran likely had in-service noise exposure, and has asserted entitlement to service connection on the basis of such exposure, testing results have not revealed right or left ear hearing loss to an extent recognized as a disability for VA purposes at any point pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision, which denied the claim of service connection
for right ear hearing loss, is final 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§  3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the January 2002 RO decision in support of the claim
of service connection for right ear hearing loss is not new and material; accordingly this claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for left ear hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA both must notify a claimant of the evidence and information necessary to reopen the claim as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice requirements nonetheless may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

With respect to both the right and left ear hearing loss claims, a letter was sent to the Veteran in September 2004 informing her of the requirements for service connection as well as the division of responsibilities between VA and a claimant in developing an appeal.  A September 2012 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

With regard to the Veteran's service connection claim for right ear hearing loss, the Board notes that the September 2012 letter also provided information as to the reason for the prior denial as well as what evidence was required to substantiate the claim to reopen service connection for right ear hearing loss, to include what new and material evidence was and what that evidence needed to demonstrate in order to reopen her right ear hearing loss claim, and of the division of responsibilities between VA and a claimant in developing an appeal.  See Kent, 20 Vet. App. at 1.

Here, the September 2012 letters were sent following the December 2004 rating decision at issue; however, the November 2013 supplemental SOC (SSOC) reflects readjudication of the claim, curing any potential prejudice as to the timing of the notice.  See Mayfield, 20 Vet. App. at 543; see also Prickett, 20 Vet. App. at 376.  Accordingly, the Board finds that VA has met the duty to notify in this case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the duty to assist.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at a September 2010 hearing before the undersigned Acting Veterans Law Judge (AVLJ). The Board has reviewed such statements carefully and concludes that no available outstanding evidence has been identified.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for service connection of left ear hearing loss or her request to reopen a claim of service connection for right ear hearing loss.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The AVLJ specifically noted the issues as including entitlement to service connection for left ear hearing loss and whether new and material evidence had been received to reopen a claim of service connection for right ear hearing loss.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of her claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any evidence she had submitted in support of her request to reopen a claim of service connection for right ear hearing loss, as well as her claim for service connection of left ear hearing loss. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which had been received to demonstrate a current hearing loss disability, the only element outstanding of either claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In summary, the Board finds that no further notice or assistance to the appellant is required to comply with the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

New And Material Evidence Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Initially, the Board denied the right ear hearing loss claim in a May 1996 decision.  The Veteran sought to reopen the issue and the RO denied reopening the same in a January 2002 rating decision.  The RO concluded in January 2002 that no new and material evidence had been received with respect to right ear hearing loss since the 1996 Board decision.  The Veteran was informed of the January 2002 rating decision in a February 2002 notice letter.  No further evidence was received following that notice letter until the Veteran submitted her claim to reopen the issue in April 2004, the claim that initiated the December 2004 rating decision which is the subject of this appeal.

As no new and material evidence was received within the appeal period following the January 2002 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, no service department records have been received which were not of record at the time of either the May 1996 Board decision or the January 2002 rating decision.  See 38 C.F.R. § 3.156(c).  Moreover, the Veteran was notified appropriately of that rating decision in February 2002 and no notice of disagreement was received within one year of such notification.  Accordingly, the January 2002 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claims of service connection for right ear hearing loss.  See 38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

An October 2013 VA audiological examination report was added to the record since the January 2002 rating decision but it is not material as it does not demonstrate a current hearing loss disability for VA purposes.  In this regard, the October 2013 VA examination included current audiological results, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
10

The Veteran's right ear speech recognition score using the Maryland CNC Test was 100 percent. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Veteran's auditory thresholds do not meet the criteria for a hearing loss disability under the regulation.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced right ear hearing loss at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of right ear hearing loss at any time during the pendency of this appeal.  

The Board also has considered the Veteran's sworn testimony regarding her exposure to noise in service and that she currently has difficulty hearing and has had difficulty hearing since service.  The fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385 which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  In other words, the Board is bound by the audiometric testing results obtained in October 2013 showing no hearing loss disability for VA purposes and has no discretion in determining whether to reopen the previously denied claim.

The Board further notes that the Veteran does not have the appropriate training and expertise to provide, on the basis of her own lay assertions, the testing results needed to establish hearing loss disability within the meaning of 38 C.F.R. § 3.385. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Significantly, neither the Veteran nor her representative has presented or identified any existing audiometric results that, in fact, establish right ear hearing loss to an extent recognized as a disability for VA purposes.  See also 38 C.F.R. § 3.385.  In summary, the Board finds, as new and material evidence has not been received, the previously denied service connection claim for right ear hearing loss is not reopened.

Service Connection Claim For Left Ear Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R.§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, including organic diseases of the nervous system (including sensorineural hearing loss), which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection awarded on the basis of continuity of symptomatology applies only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. at 141; see also Brammer, 3 Vet. App. at 225, and McClain, 21 Vet. App. at 319.

As noted above, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board notes that, in January 1989, the Veteran reported noise exposure in service when seeking treatment for right ear hearing loss symptoms.  The Board acknowledges that she likely had in-service noise exposure.  She served in Desert Shield and Desert Storm.  She has marksman and sharpshooter qualification badges.  She testified that she was exposed to grenade explosions as well as qualifying with M60's and M16's.  See Board hearing transcript dated September 21, 2010, at pp. 7-8.  Notwithstanding the above, the Board finds that service connection for left ear hearing loss is not warranted because hearing loss disability for VA purposes (as defined under 38 C.F.R. § 3.385) has not been shown at any point pertinent to this appeal.

In this regard, the Veteran had an audiological evaluation in October 2013 which noted current audiological results, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
5
15

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.

As the Veteran's left ear pure tone thresholds and speech recognition scores have not met the minimum requirements of 38 C.F.R. § 3.385, this evidence establishes that the Veteran does not have hearing loss disability in the left ear.  

The Board has considered the Veteran's testimony that she currently has difficulty hearing and has had difficulty hearing since service.  As discussed above, the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  In other words, the Board is bound by the audiometric testing results obtained in October 2013 showing no hearing loss disability for VA purposes and has no discretion in determining whether these findings support a grant of service connection.

Again, the Board notes that the Veteran does not have the appropriate training and expertise to provide, on the basis of her own lay assertions, the testing results needed to establish hearing loss disability within the meaning of 38 C.F.R. § 3.385.  See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Significantly, neither the Veteran nor her representative has presented or identified any existing audiometric results that establish left ear hearing loss to an extent recognized as a disability for VA purposes.  Accordingly, the claim for service connection for left ear hearing loss must be denied because the first essential criterion for service connection-evidence of a current disability-is not met.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for right ear hearing loss is not reopened. 

Entitlement to service connection for left ear hearing loss is denied. 


REMAND

The Veteran contends that she incurred rheumatoid arthritis (RA) during active service.  She also contends that she incurred temporomandibular joint (TMJ) dysfunction, gastroesophageal reflux disease (GERD), and a disability manifested by memory loss during service.  She alternatively contends that her RA caused or contributed to her TMJ dysfunction, GERD, and memory loss disability.  Having reviewed the record evidence, and although the Board regrets any additional delay which may be caused by this REMAND, additional development is necessary before the underlying claims can be adjudicated on the merits.
 
With respect to the service connection claim for RA, the Board finds that an addendum opinion to the October 2013 VA examination is necessary.  In the August 2013 decision, the Board reopened the claim for service connection of RA and remanded this claim for a VA examination and opinion.  This examination occurred in October 2013.  The Board notes that the October 2013 VA examiner applied an incorrect standard when she determined that the Veteran's RA was not related to service.  This examiner reasoned that the Veteran's RA was not related to service because the "PEB" (medical board) concluded that the Veteran's "inflammatory polyarthritis" existed prior to service and was not aggravated by service, and that there was no evidence to refute the "PEB" findings.  As an initial matter, the Board notes that the VA examiner's reading of the medical board findings is incorrect.  The November 1991 service record from the medical board indicates that the Veteran's probable seronegative rheumatoid arthritis did not exist prior to service and the approximate date of origin was in 1991.  Further, a June 1987 enlistment examination for the Reserves did not note any rheumatoid arthritis.  As no rheumatoid arthritis was noted on the 1987 entrance examination, the presumption of soundness attaches and clear and unmistakable evidence is required to rebut the presumption of soundness.  The VA examiner has not addressed this threshold question.  As such, an addendum opinion is required.  See Stegall, 11 Vet. App. at 268; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, on remand, the October 2013 examiner should be asked to opine whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.

Similarly, an addendum opinion is required with respect to the service connection claim for a disorder manifested by memory loss.  An October 2013 VA psychiatric examiner found that the Veteran had symptoms unrelated to a mental disorder including "[i]mpairment of short-term and long-term memory.  For example, retention of only highly learned material while forgetting to complete tasks."  The VA psychologist referred the Veteran to a medical doctor for an opinion regarding the regarding requested opinion of the relationship between memory loss and rheumatoid arthritis.  

The Veteran then had an October 2013 VA medical examination in which the examiner found no memory loss.  Because no memory loss was found at the October 2013 VA medical examination, the examiner did not offer an opinion with respect to a diagnosis or etiology of the Veteran's memory loss documented during the appeal period. 

Under McClain, 21 Vet. App. at 319, the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  Given the Court's holding in McClain, foregoing, the Board concludes that clarification is required from the examiner who conducted the Veteran's October 2013 VA medical examination.  See Stegall, 11 Vet. App. at 268.  On remand, the October 2013 VA medical examiner should address whether the Veteran's memory loss noted at the October 2013 VA psychiatric examination was a disability at any point in time since the claim was filed and if so, whether it is more likely than not that such disability was caused or aggravated by the Veteran's RA.  

With respect to the service connection claims for TMJ and GERD, the Veteran has alleged that both of these disabilities are secondary to RA.  Because the service connection claim for RA is being remanded for additional development, and because adjudication of the service connection claim for RA likely will impact adjudication of the service connection claims for TMJ and GERD, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the service connection claim for TMJ and GERD must be deferred.

The AOJ also should obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for rheumatoid arthritis and/or for a disability manifested by memory loss since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Return the Veteran's claims file to the October 2013 VA medical examiner who conducted the examination with respect to RA as well as a disorder manifested by memory loss for an addendum opinion.  The claims file and a copy of this remand must be provided to the examiner for review.  If the October 2013 VA medical examiner is not available or determines that another VA examination is necessary, afford the Veteran a VA examination with respect to the claims for RA and memory loss. 

With respect to RA, the examiner is asked to opine as to whether there is clear and unmistakable evidence that RA existed prior to the Veteran's entrance on to active service.  If there is clear and unmistakable evidence that RA existed prior to service, then the examiner is asked to opine whether there is clear and unmistakable evidence that the pre-existing RA did not undergo an increase in the underlying pathology during service (i.e., was not aggravated during service).  If there was an increase in the severity of the Veteran's RA during service, then the examiner should opine whether such increase was clearly and unmistakably due to the natural progress of the disease.  If there is no clear and unmistakable evidence that any current RA existed prior to service, then the examiner is asked whether it is at least as likely as not (i.e., a 50 percent or greater probability) that RA is related directly to active service.  

With respect to a disability manifested by memory loss, the examiner is asked to review the October 2013 VA psychiatric examination report which found symptoms not attributable to a psychiatric disorder, including "[i]mpairment of short-term and long-term memory.  For example, retention of only highly learned material while forgetting to complete tasks."  The examiner is asked to opine whether such symptoms amounted to a diagnosable disorder at any time during the appeal period, despite the fact that such symptoms were not found at the time of the October 2013 VA medical examination.  If any symptoms of memory loss are assigned a diagnosis, then the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by memory loss is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by memory loss, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's RA, to include any medications taken to treat RA.

A complete rationale must be provided for any opinions expressed.

3.  Review the addendum opinions obtained in response to the development requested above and ensure that the questions asked in this REMAND have been answered and a rationale furnished for all opinions provided.  If not, then take appropriate action to remedy any deficiencies in the addendum opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


